UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 333-152432 Delaware 42-1743717 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ()No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes () No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( X ) Yes () No As of March 31, 2009 there were 14,055,000 shares of common stock outstanding with a par value of $0.0001. Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Condensed Balance Sheets as of March 31, 2009and December 31, 2008 (unaudited) 3 Condensed Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (unaudited) 5 Condensed Notes to Financial Statements (unaudited) 6-9 Item 2. Managements Discussion and Analysis of Financial Condition 10-13 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 13-15 Item 4. Controls and Procedures 15 Part II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submissions of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Unregistered Sales of Equity Securities Item 6. Exhibits 17 Signatures 17 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Life Nutrition Products, Inc. Condensed Balance Sheets (unaudited) As of March 31, 2009 and December 31, 2008 March 31, December 31, Assets 2009 2008 Current Assets Inventory $ 307 $ 307 Total Current Assets 307 307 Equipment, net 2,564 2,708 Total Assets $ 2 $ 3,015 Liabilities and Stockholders (Deficit) Liabilities Account payable and accrued expenses $ 11,2 88 $ 49 Liability for stock to be issued 23 20,000 Total Liabilities 34
